PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 17-6922


DUSTIN ROBERT WILLIAMSON,

                        Plaintiff – Appellant,

                v.

BRYAN STIRLING; DELORIS CHARLTON; ED CARROLL; DAVID
MILLER; CLARENCE ROGERS,

                        Defendants – Appellees.

------------------------------

TERRY A. KUPERS; CRAIG HANEY; PABLO STEWART; STUART
GRASSIAN; PROFESSORS AND PRACTIONERS OF PSYCHOLOGY AND
PSYCHIATRY,

                        Amici Supporting Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Mary G. Lewis, District Judge. (0:15-cv-04755-MGL)


Argued: September 25, 2018                                Decided: December 21, 2018


Before KING and KEENAN, Circuit Judges, and John A. GIBNEY, Jr., United States
District Judge for the Eastern District of Virginia, sitting by designation.


Affirmed in part, vacated in part, and remanded by published opinion. Judge King wrote
the opinion, in which Judge Keenan and Judge Gibney joined.
ARGUED: Jeff Philip Johnson, WINSTON & STRAWN LLP, Washington, D.C., for
Appellant. Andrew Lindemann, LINDEMANN, DAVIS & HUGHES, PA, Columbia,
South Carolina; Daniel C. Plyler, DAVIDSON, WREN & PLYLER, PA, Columbia,
South Carolina, for Appellees. ON BRIEF: Daniel M. Greenfield, Roderick & Solange
MacArthur Justice Center, NORTHWESTERN UNIVERSITY SCHOOL OF LAW,
Chicago, Illinois; Charles Klein, WINSTON & STRAWN LLP, Washington, D.C., for
Appellant. David A. DeMasters, DAVIDSON & LINDEMANN, P.A., Columbia, South
Carolina, for Appellees Ed Carroll and Deloris Charlton. Andrew P. Valentine, East Palo
Alto, California, Kenneth L. Schmetterer, DLA PIPER LLP (US), Chicago, Illinois, for
Amici Curiae.




                                          2
KING, Circuit Judge:

       Dustin Robert Williamson appeals from summary judgment awards made by the

district court in South Carolina to several officials of Barnwell County and the State’s

Department of Corrections (the “SCDC”), with respect to Williamson’s 42 U.S.C. § 1983

lawsuit for due process violations. Put succinctly, Williamson maintains that, as a result

of actions of the defendant officials, he suffered in solitary confinement for three-and-a-

half years while in pretrial detention, in violation of his Fourteenth Amendment rights.

Williamson contends that the district court erred in ruling that his period of solitary

confinement was not unconstitutionally punitive and that, if he was deprived of any due

process protections, the defendants were entitled to qualified immunity. See Williamson

v. Sterling, No. 0:15-cv-4755 (D.S.C. Apr. 10, 2017), ECF No. 143. As explained below,

we affirm the summary judgment awards made by the district court to two officials who

were not sufficiently involved in any constitutional deprivations.        We vacate the

summary judgment awards in favor of two other officials, however, because the court

erred in granting them. We therefore affirm in part, vacate in part, and remand for further

proceedings.



                                            I.

                                            A.

       In November 2015, Williamson — then a twenty-year-old pretrial detainee in one

of SCDC’s restrictive detention facilities — filed a verified pro se complaint in the

District of South Carolina, initiating the lawsuit underlying this appeal. Williamson’s

                                            3
initial complaint challenged his conditions of confinement — including their duration —

and named as defendants SCDC Director Bryan Stirling, Barnwell County Sheriff Ed

Carroll, Deloris Charlton, the Barnwell County jail administrator, and other unidentified

officials. 1 In May 2016, Williamson filed his verified pro se first amended complaint,

which added as defendants two Deputy Circuit Solicitors, David Miller and Jack

Hammack. See Williamson v. Sterling, No. 0:15-cv-4755 (D.S.C. May 2, 2016), ECF

No. 41 (the “Complaint”). That Complaint constitutes the operative complaint in these

proceedings.

      The Complaint alleges, inter alia, that the defendants contravened various

constitutional rights and is pursued under § 1983 of Title 42. Williamson’s Fourteenth

Amendment claims underlie this appeal and, construed in the proper light, allege

substantive and procedural due process claims. On April 10, 2017, the district court

awarded summary judgment to the defendant officials.

      In assessing summary judgment awards, we view the facts “in the light most

favorable to the nonmoving party.” Bauer v. Lynch, 812 F.3d 340, 347 (4th Cir. 2016).

The facts recited below are viewed in that light and drawn from the record on appeal,

which includes the Complaint and various submissions of the parties. See Williams v.

Griffin, 952 F.2d 820, 823 (4th Cir. 1991) (explaining that a verified complaint is “the

equivalent of an opposing affidavit for summary judgment purposes, when the allegations

      1
          Williamson’s initial pro se complaint misspelled the name of defendant Bryan
Stirling, which was thus misspelled in the district court record. His name has now been
corrected.


                                           4
contained therein are based on personal knowledge”). Notably, the factual allegations of

the Complaint are substantially unchallenged.

                                             B.

                                              1.

       In August 2013, at the age of seventeen, Williamson was arrested in Barnwell

County for murder, armed robbery, and related offenses. Following his arrest, he was

denied bail and held in custody at the Barnwell County Detention Center to await trial.

Because of the serious nature of the charges, Williamson was assigned to the Detention

Center’s maximum security unit. While there, Williamson had only an hour a day of

recreation — instead of the three hours accorded those in the general population — but

otherwise had the same privileges as other pretrial detainees. During the three months he

spent at the Detention Center, Williamson was charged with three infractions of the rules

of confinement. More specifically, Williamson fought once with an inmate, and he was

twice disciplined for placing his spare mattress on the cell floor.

       On November 22, 2013, Williamson gave Barnwell County correctional officers a

letter addressed to Sheriff Carroll. Carroll was then out of town, but asked Chief Deputy

David Deering to open the letter. Williamson’s letter ranted against several individuals,

confessed to murder, and proclaimed the innocence of another man. It also threatened

violence against ten law enforcement officers and Judge Early of the State’s Second




                                              5
Judicial Circuit, which includes Barnwell County. See J.A. 324, 326-27. 2 The letter

named three persons that Williamson would talk to regarding his threats, including Agent

Croft of the South Carolina State Law Enforcement Division (“SLED”). Chief Deputy

Deering thus contacted Agent Croft, who — with others — interviewed Williamson later

that very day. During the interview, Williamson became “combative” with the officers,

repeated his threats, and struck a correctional officer. See id. at 324.

       Shortly thereafter, a series of phone calls took place involving various officials,

including Judge Early and personnel of SLED, the Sheriff’s Office, and the Solicitor’s

Office. 3 According to Deputy Solicitor Miller, it was then decided “that Mr. Williamson

needed to be placed in ‘safekeeper’ status” in SCDC custody. See J.A. 201.

                                              2.

       South Carolina maintains a “safekeeper” program that derives from a statutory

provision that has been implemented by various state regulations. The relevant statutory

provision states that:

       The director of the prison system shall admit and detain in [SCDC] for
       safekeeping any prisoner tendered by any law enforcement officer in this
       State by commitment duly authorized by the Governor, provided, a warrant
       in due form for the arrest of the person so committed shall be issued within
       forty-eight hours after such commitment and detention.




       2
         Citations herein to “J.A.__” refer to the contents of the Joint Appendix filed by
the parties in this appeal.
       3
          In South Carolina, the Solicitor’s Office is the public prosecutor for a judicial
circuit, perhaps called a prosecuting attorney or a district attorney in other jurisdictions.


                                              6
See S.C. Code § 24-3-80. The primary state regulation that implements the safekeeper

statutory provision is South Carolina Executive Order 2000-11 (the “Executive Order”).

It was promulgated in 2000 by then-Governor Hodges and spells out the “criteria and

procedures” for a pretrial detainee’s transfer to “safekeeper status” and for his subsequent

detention in SCDC custody. Pursuant to the Executive Order, a pretrial detainee may be

designated as a safekeeper if he: “(1) is a high escape risk; (2) exhibits extremely violent

and uncontrollable behavior; and/or (3) must be removed from the county facility” for his

own protection.

       To transfer a pretrial detainee to safekeeper status in SCDC custody, the county

holding the detainee must prepare and pursue an application that includes the following:

(1) an arrest warrant for the detainee; (2) an affidavit of the chief county law enforcement

officer explaining the basis for the requested transfer; (3) a certification from the circuit

solicitor concurring in the transfer; (4) and a certification that notice of the safekeeping

application was given to the detainee’s attorney. See Executive Order § 2. The county

submits its safekeeping application to the SCDC Director, who reviews it and makes a

recommendation to the Governor.          If the Director recommends approval of the

application, he provides the Governor with a proposed order.           Upon receiving the

Director’s recommendation, the Governor determines whether to grant the safekeeping

application and issue an appropriate order. Id. § 3. If the Governor approves, the county

delivers the pretrial detainee into SCDC custody. The county must provide SCDC with

“all appropriate documentation and relevant records,” including information about any

“special medical” needs of the transferred detainee. Id. § 4. Pursuant to the Executive

                                             7
Order, the initial safekeeper order is valid for up to 120 days. Id. § 5. The safekeeper

order may thereafter be renewed “for up to ninety (90) days upon a showing of good

cause and/or no material change in circumstances.” Id.

       SCDC has promulgated additional procedures that govern the handling of pretrial

detainees who have been designated as safekeepers (the “SK Policy”). According to the

SK Policy, male safekeepers are to “be received and processed at Lee Correctional

Institution.” See J.A. 319. The SK Policy confirms that a safekeeper order “may be

renewed for up to 90 days at a time” and provides that safekeeper pretrial detainees will

be housed in a Special Management Unit (“SMU”) and segregated from other SCDC

inmates in the SMU. See id. at 319-21. Safekeeper pretrial detainees are assigned to

confinement classification “SD Level II,” the second-most restrictive of five confinement

classifications. See id. at 321, 421. 4

                                           3.

       Following Williamson’s problematic behavior on November 22, 2013, Barnwell

County officials promptly prepared a safekeeper application for him. Chief Deputy

Deering — acting for Sheriff Carroll — executed an affidavit recounting the threats made

in Williamson’s letter and in his interview with Agent Croft. Deputy Solicitor Miller

certified that he had served notice of the safekeeper application on Williamson’s defense


       4
         The most restrictive confinement classification in the South Carolina system,
called “SD Level I,” is reserved for those inmates determined to be “substantial security
risks.” See J.A. 421. The conditions imposed on such inmates are in many ways
comparable to the treatment of safekeepers in SD Level II. See id. at 421, 423, 429.


                                           8
attorney. The safekeeper application included copies of the warrants for Williamson’s

arrest, plus medical and mental health screening forms for Williamson recently

completed by Barnwell County officials. Finally, Judge Early signed a “safekeeping

order,” prepared by Miller, finding that Williamson had exhibited “extremely violent and

uncontrollable behavior” and qualified for safekeeper status. See J.A. 211. In fact,

however, such a court order was not a required component of the safekeeper application.

See Executive Order § 2. As a result, the court’s “safekeeping order” was “never acted

upon or served on anyone.” See J.A. 201.

       On November 22, 2013, SCDC Director Stirling received Barnwell County’s

safekeeper application for Williamson. Stirling recommended approval thereof to then-

Governor Haley, who approved the safekeeper order.             On November 25, 2013,

Williamson was delivered into SCDC custody. Although SCDC normally housed male

safekeepers at the Lee Correctional Institution under the SK Policy, SCDC instead placed

Williamson in another facility, that is, the Maximum Security Unit (“MSU”) at Kirkland

Correctional Institution. Director Stirling attested that the Kirkland MSU has “more

security staff,” which was appropriate in light of Williamson’s threats. See J.A. 312.

       According to the Complaint, pretrial detainee Williamson was, as a safekeeper,

subjected to solitary confinement, with no outdoor exercise and limited access to books

and other materials.     Other than leaving his cell about twice a week to shower,

Williamson was “on lockdown 24 hours a day.” See J.A. 68. Williamson’s defense

counsel had difficulty communicating with Williamson under those conditions and

sought his transfer to less restrictive custody.

                                               9
      In August 2015 — nearly two years after Williamson’s transfer to the Kirkland

MSU — SCDC transferred him to the Restricted Housing Unit (“RHU”) at Lee

Correctional Institution.   Williamson’s conditions of confinement at the Lee RHU,

however, largely replicated the conditions imposed on him at the Kirkland MSU.

      At a bond hearing conducted in the Second Circuit on November 3, 2015 — more

than 700 days after Williamson’s transfer to safekeeper status — Williamson’s counsel

advised the court that Williamson had been “on lock down, 24 hours a day” at the

Kirkland MSU, that he remained “locked down 24 hours a day” at the Lee RHU, and that

he had limited access to the law library and phones. See J.A. 530-31. 5 Clarence Rogers,

the Unit Manager at the Lee RHU, attested that safekeepers only leave their cells to

shower three times a week, for recreation twice a week, and for an occasional haircut.

The SCDC policies reflect that safekeepers receive recreation time in “outdoor cages,”

separate from other inmates. See id. at 307, 321, 423. Safekeepers can only access an

automated law library upon request. Additional restrictions at the Lee RHU included the

following: no canteen privileges; limited reading materials; no visiting privileges with

family and friends; no personal phone calls; and no interactions with other inmates.

      In sum, while in safekeeper status, Williamson was solitarily confined in his cell

approximately twenty-three hours a day five days a week, and twenty-four hours a day

two days a week. He spent those hours in isolation, with almost no human contact other


      5
       The record contains only an excerpt of the transcript of Williamson’s November
2015 bond hearing. It does not reveal the outcome of that proceeding. See J.A. 529-32.


                                            10
than interactions with prison staff and communications with his lawyer. According to

Williamson, he was so confined until June 2017, when he was transferred from the Lee

RHU to the Barnwell County Detention Center for trial — approximately 1300 days after

his placement in solitary confinement as a safekeeper. See Br. of Appellant 12. 6

                                            4.

      To maintain Williamson in solitary confinement as a safekeeper, Barnwell County

officials and SCDC Director Stirling were obliged to obtain renewal safekeeping orders

every ninety days. See Executive Order § 5. The record, however, does not include all

the renewal orders necessary to sustain Williamson’s safekeeper status for the prolonged

period he was so held. It contains certain memoranda from Director Stirling to Governor

Haley recommending renewals and several of the Governor’s final approval orders. See

J.A. 547-63. The record does not, however, contain any requests from Barnwell County

for renewal of Williamson’s safekeeper status.        Director Stirling’s memoranda to

Governor Haley recite — in boilerplate language — that he “received appropriate

documentation from Barnwell County” in support of renewals. See, e.g., id. at 550. And

Stirling has attested that he regularly received such renewal requests from Barnwell

County and found each to be “in order.” See id. at 312-13. No such documentations,

however, are in the record.


      6
        It is revealed in the appellate briefs that Williamson was acquitted of the murder
charge on June 15, 2017, after a jury trial in Barnwell County. See State v. Williamson,
No. 2013A0610400187 (S.C. 2d Cir. Ct. Gen. Sess.). The record reflects that he was
returned from SCDC custody to Barnwell County custody in June 2017. See J.A. 14.


                                            11
        In sum, despite the Executive Order’s requirement that safekeeper renewal

requests be based upon “good cause and/or” a showing of “no material change in

circumstances,” the record does not fully disclose the bases for Williamson’s continuing

safekeeper designation.     The evidence regarding Williamson’s conduct while he

remained in safekeeper status as a pretrial detainee consists solely of correspondence

from the Kirkland MSU staff affirming that, as of May 28, 2015, Williamson had

committed no disciplinary infractions while in SCDC custody.

                                            5.

        At some point during his solitary confinement as a safekeeper, Williamson began

experiencing significant mental health symptoms. His medical records show that SCDC

began treating him in May 2015 for “unspecified psychosis, grief, nightmares, [and]

depression.” See J.A. 166. The record also shows that Williamson advised SCDC

medical personnel that he previously “had ADHD and bipolar,” but that he stopped

taking medications in high school. Id. at 165. By April 14, 2016 — after about two-and-

a-half years of solitary confinement — Williamson was taking anti-psychotic

medications, which he had never before used. He continued to receive mental health

services — including various prescriptions — from SCDC through at least November

2016.

        The record does not reveal the state of Williamson’s mental health at the time of

his transfer to safekeeper status in November 2013. Section 6 of the Executive Order

provides, however, that mentally-ill detainees “are not eligible for safekeeping.” The

Mental Health Screening Form for Williamson that Barnwell County submitted with his

                                           12
initial safekeeper application does not flag any existing mental health issues. That Form,

however, consists only of twelve yes or no questions aimed at evaluating a detainee’s risk

of suicide.    And Director Stirling’s memorandum recommending the Governor’s

approval of Williamson’s initial safekeeper application confirms the Executive Order’s

exclusion of mentally-ill detainees from the safekeeping program, and may indicate its

potential applicability to Williamson. Stirling wrote:

       This is to advise you that the documentation [from Barnwell County] is
       sufficient to grant the [safekeeper] transfer for Detainee Williamson.
       However, as you are aware, Executive Order 2000-11 specifically states
       that ‘Mentally ill or retarded individuals are not eligible for safekeeping at
       the Department of Corrections.’ Therefore, SCDC reserves the right to
       return Detainee Williams [sic] to Barnwell County Detention Center.

See J.A. 204. Director Stirling did not, however, comment on Williamson’s mental

health condition at that time. Despite Williamson’s emerging mental health symptoms

and problems while he remained in safekeeper status, there is no indication in the record

that they were considered when that status was repeatedly renewed every ninety days —

approximately thirteen times — for three-and-a-half years. 7


       7
          According to an appeal brief submitted by “Amici Supporting Appellant,”
solitary confinement of any duration can have severe psychological and physical effects.
This submission, made by several professors and practitioners of psychiatry and
psychology, explains that:

       [T]he overwhelming scientific and professional consensus now firmly
       establishes that solitary confinement (regardless of length) deprives
       prisoners of basic human needs; produces severe, negative, and atypical
       psychological and physical symptoms and reactions; and increases the risk
       of imminent, grave, lasting, and irreversible harm to those who endure it.

See Br. of Amici Curiae 25.


                                            13
      As noted, on June 15, 2017, a jury acquitted Williamson of the murder charge.

See State v. Williamson, No. 2013A0610400187 (S.C. 2d Cir. Ct. Gen. Sess.).            In

February 2018, Williamson pleaded guilty to armed robbery and was sentenced to time

served plus five years of probation. See State v. Williamson, No. 2013A0620100094

(S.C. 2d Cir. Ct. Gen. Sess.). 8 The remaining charges against him were dismissed.

                                           C.

                                            1.

      The pro se verified Complaint alleged, inter alia, that the defendants had

erroneously designated Williamson as a safekeeper, imposed punitive conditions on him

without notice and hearing, and thereby denied his due process rights. Supporting the

due process claims, the Complaint included the following allegations:

          • Williamson was not granted “a hearing or a notice” before his “punitive”
            removal from the Barnwell County Detention Center, see Complaint ¶ 10;

          • Williamson did not receive notice or a hearing before his transfer to SCDC
            custody and the SCDC MSU “for punitive reasons,” id. ¶ 11;

          • While in SCDC custody, Williamson wrote various corrections officials
            seeking information regarding the basis for his designation as a safekeeper,
            see id. ¶¶ 13-21;




      8
         The parties freely refer to Williamson’s guilty plea and release from custody but
do not identify any record evidence supporting those events. That said, Williamson’s
state court records — which are hereby noticed — reflect his plea and show that he was
thereafter released from SCDC and Barnwell County custody, subject to conditions of
probation. See State v. Williamson, No. 2013A0620100094 (S.C. 2d Cir. Ct. Gen. Sess.);
see also Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (collecting
decisions and judicially noticing guilty plea).


                                           14
          • Williamson’s conditions at both the Lee and Kirkland Correctional
            Institutions were “punitive,” id. ¶¶ 22-23, 25-30; and

          • Williamson was a pretrial detainee protected from “any punishment” but he
            nevertheless remained “on lockdown 24 hours a day,” id. ¶ 26.

       The Complaint included additional allegations setting forth Williamson’s “Legal

Claims,” though it did not identify separate causes of action. Williamson invoked the

“14th Amendment Due Process Clause” in discussing the lack of notice or hearing prior

to his transfer to SCDC as a safekeeper.          See id. ¶ 38. He identified two “liberty

interest[s]” that had been infringed. Id. Williamson characterized the first liberty interest

as arising from his “substantive due process” right to be free from “any type of

punishment” as a pretrial detainee, as established in 1979 by the Supreme Court in Bell v.

Wolfish, 441 U.S. 520 (1979). See id. He asserted a separate liberty interest arising from

South Carolina’s safekeeper regulations. See id. ¶¶ 39-41. Thus, Williamson raised,

inter alia, two distinct theories of liability: one theory — the substantive due process

claim — derived from the punitive conditions imposed on him as a safekeeper; and the

second theory — the procedural due process claim — arose from lack of notice and

hearing regarding his safekeeper status.      Based upon those due process claims and

supporting allegations, his pro se Complaint sought declaratory and injunctive relief,

punitive damages, and such “additional relief” as the court deemed “just, proper,

equitable.” See id. ¶¶ 46-57.

       In September 2016, the defendants each moved for summary judgment, asserting,

among other defenses, that they were not personally responsible for the challenged

conduct and the conditions of Williamson’s solitary confinement, that Williamson’s

                                             15
safekeeper status was not punitive, and that — in any event — they were entitled to

qualified immunity. Deputy Solicitor Miller also contended that he was entitled to

prosecutorial immunity. The district court referred the defendants’ summary judgment

motions to a magistrate judge for proposed findings and recommendations.

       In March 2017, the magistrate judge recommended that each of the defendants’

motions be granted. See Williamson, No. 0:15-cv-4755 (D.S.C. Mar. 21, 2017), ECF No.

138 (the “Magistrate Report”).         The Magistrate Report determined that, as to

Williamson’s First, Fourth, and Sixth Amendment claims, he failed to show personal

responsibility by any of the defendants for any violations of those rights, as required for a

§ 1983 claim.

       With respect to his Fourteenth Amendment due process allegations — the only

claims Williamson pursues in this appeal — the Magistrate Report recommended

awarding summary judgment to each of the defendants, for two reasons. First, the Report

concluded that Williamson had not been unconstitutionally punished.             Although it

recognized that the Due Process Clause protects pretrial detainees from restrictions that

amount to punishment, the Report determined that Williamson’s prolonged conditions of

solitary confinement did not constitute punishment.           The Report concluded that

Williamson’s confinement was not punishment, explaining as follows:

       Williamson has provided no evidence of an “express intent to punish” by
       the defendants, and the defendants’ assertion that Williamson’s transfer was
       necessary for security purposes provides an unrefuted nonpunitive
       government objective that precludes a reasonable inference of punitive
       intent.



                                             16
See Magistrate Report 6. According to the Report, the defendants’ assertion of necessity

predicated on security purposes sufficed to prove that, despite his prolonged period of

solitary confinement, Williamson had not been unconstitutionally punished as a pretrial

detainee.

       Second, the Magistrate Report determined that the controlling law was unsettled

on whether pretrial detainees transferred into “more restrictive housing for administrative

purposes” are “owed any level of process under the Fourteenth Amendment.”              See

Magistrate Report 7. The Report thus recommended that each defendant be granted

qualified immunity.     Because the Report concluded that its analysis disposed of

Williamson’s claims, it did not address any issues concerning the defendants’ personal

involvement in due process violations or Deputy Solicitor Miller’s assertion of

prosecutorial immunity.

       In April 2017, the district court adopted the Magistrate Report — over

Williamson’s objections — and awarded summary judgment to each of the defendants.

See Williamson, No. 0:15-cv-4755 (D.S.C. Apr. 10, 2017), ECF No. 143 (the “Summary

Judgment Order”). In response to one of Williamson’s objections, however, that Order

authorized Williamson to amend the Complaint and name additional defendants.

Nevertheless, the court simultaneously notified Williamson of his “right to appeal this

Order” within thirty days. See id. at 3.

       Soon thereafter, Williamson filed a second amended complaint. See Williamson,

No. 0:15-cv-4755 (D.S.C. May 2, 2017), ECF No. 150. That revised pro se pleading

contained substantially the same allegations as the operative Complaint that was disposed

                                            17
of by the Summary Judgment Order, but it added two new defendants: RHU manager

Clarence Rogers and Debra Eastridge, an SCDC mailroom clerk. During the following

week, Williamson noted his appeal from the Summary Judgment Order.

      In response to the second amended complaint, the previously named defendants —

Director Stirling, Barnwell County jail administrator Charlton, Sheriff Carroll, Deputy

Solicitor Miller, and Deputy Solicitor Hammack — filed new motions to dismiss, which

were also referred to the magistrate judge.        In June 2017, the magistrate judge

recommended the dismissal of the second amended complaint. See id., ECF No. 166 (the

“Second Magistrate Report”). The Second Magistrate Report concluded that, because the

district court had already awarded summary judgment to the previously named

defendants, Williamson’s claims against Stirling, Charlton, Carroll, Miller, and

Hammack were “no longer before the Court.” Id. at 2 n.2. The Second Magistrate

Report therefore recommended denying their motions to dismiss as moot.

      The substance of the Second Magistrate Report focused on Williamson’s

Fourteenth Amendment claims against the two defendants newly named in the second

amended complaint, Rogers and Eastridge (neither of whom had made an appearance).

Applying the screening provisions of 28 U.S.C. § 1915A, the magistrate judge

determined that — as to Rogers and Eastridge — Williamson failed to state a claim upon

which relief could be granted.      The Second Magistrate Report thus recommended

dismissal of the second amended complaint as to Rogers and Eastridge “without

prejudice and without issuance and service of process.” Id. at 10.



                                            18
       Later that month, the district court adopted the Second Magistrate Report. The

court thus dismissed the second amended complaint against Rogers and Eastridge without

prejudice and without issuance and service of process. The court also denied as moot the

pending motions to dismiss of the five defendants that had already been awarded

summary judgment. On the same day, the court entered summary judgment in favor of

defendants Stirling, Charlton, Carroll, Miller, and Hammack, and dismissed them with

prejudice. See id., ECF No. 172. On the other hand, the judgment dismissed Rogers and

Eastridge without prejudice. See id.

       Soon thereafter, on June 29, 2017, Williamson’s objections to the Second

Magistrate Report arrived at the district court. On July 19, 2017, Williamson — who had

been proceeding pro se — obtained counsel. That same day, he filed a new notice of

appeal, in that his initial notice of appeal had been dismissed. On the following day, the

district court entered an “amended order” that again adopted the Second Magistrate

Report and again dismissed the second amended complaint. See Williamson, No. 0:15-

cv-4755 (D.S.C. July 20, 2017), ECF No. 182 (the “Amended Final Order”).

       The Amended Final Order correctly observed that Williamson’s second notice of

appeal transferred jurisdiction to the court of appeals.      Id. at 1 (citing Grand Jury

Proceedings Under Seal v. United States, 947 F.2d 1188, 1190 (4th Cir. 1991)). With

that caveat, the Order identified an exception to the jurisdictional transfer that authorizes

a district court to exercise jurisdiction over “matters in aid of the appeal.” Id. Proceeding

“in aid of” Williamson’s appeal and in “the interest of justice,” the district court then



                                             19
considered and rejected Williamson’s objections to the Second Magistrate Report. Id. 9

The court then — for the second time — dismissed the second amended complaint as to

the two new defendants (Rogers and Eastridge) without prejudice and without issuance

and service of process. It also again denied the pending motions to dismiss as moot. On

July 20, 2017, the court entered an amended judgment. See Williamson, No. 0:15-cv-

4755 (D.S.C. July 20, 2017), ECF No. 183 (the “Amended Judgment”). The Amended

Judgment again awarded summary judgment to defendants Stirling, Charlton, Carroll,

Miller, and Hammack, and it again dismissed the claims against them with prejudice.

The Amended Judgment also dismissed the claims against Rogers and Eastridge without

prejudice. On July 25, 2017, Williamson again noticed an appeal — his third such notice

— from the judgments and all rulings related thereto. During the pendency of his appeal,

Williamson voluntarily dismissed his claims against Hammack (in September 2017), and

his claims against Eastridge (in November 2017).

                                           2.

          We heard argument in this appeal on September 25, 2018.           Because no

jurisdictional issue had been interposed by counsel, we identified our jurisdictional

concerns sua sponte and requested the parties to submit supplemental briefs on two

issues:


          9
         To the extent a tardy filing of Williamson’s objections to the Second Magistrate
Report might have waived appellate review of the claims addressed therein, those claims
are not before us. Put succinctly, Williamson has sufficiently preserved his right of
appellate review of the issues we address. See 28 U.S.C. § 636(b)(1).


                                           20
       • Whether an appealable final decision was ever rendered by the district court, as
         required by 28 U.S.C. § 1291; and

       • The status of defendant/appellee Clarence Rogers in the district court and on
         appeal.

See Williamson v. Stirling, No. 17-6922 (4th Cir. Sept. 25, 2018), ECF No. 70. On

October 10, 2018, the parties made their supplemental appellate submissions. That same

day, Williamson filed a notice and stipulation in the district court that dismissed

defendants Rogers and Eastridge with prejudice, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A). See Williamson, No. 0:15-cv-4755 (D.S.C. Oct. 10, 2018), ECF

No. 189. Williamson also declined to pursue any appellate claims against Rogers.

       In their supplemental appellate submissions, the four remaining defendant-

appellees contend that, because the district court had dismissed Williamson’s claims

against Rogers and Eastridge without prejudice, the court never entered an appealable

final decision for purposes of § 1291, depriving this Court of appellate jurisdiction. 10 On

the other hand, Williamson contends that the court’s various entries of judgments and the

Amended Judgment constitute appealable final decisions. In the alternative, Williamson

asserts that, if the Amended Judgment was not an appealable final decision when entered,

his dismissals with prejudice of Rogers and Eastridge have conclusively established the

existence of § 1291 jurisdiction. That is, Williamson steadfastly contends that his due

       10
          As required by Federal Rule of Appellate Procedure 28, both parties’ initial
appellate briefs included jurisdictional statements. Each represented therein that
appellate jurisdiction was authorized under § 1291. The appellees’ supplemental
submission — contending that the district court never rendered a final decision —
contradicts their initial appellate brief.


                                            21
process claims against defendants Stirling, Charlton, Carroll, and Miller are properly

before this Court. 11



                                            II.

       The federal courts of appeals “have an independent obligation to verify the

existence of appellate jurisdiction,” even in the absence of a jurisdictional challenge from

one of the parties. See Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal

quotation marks omitted). And we must consider a question of jurisdiction before we

address any issue concerning the merits of an appeal. See Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83, 94 (1998). As to the merits, we review de novo an award of

summary judgment, viewing the facts in the light most favorable to the non-moving

party. See Glynn v. EDO Corp., 710 F.3d 209, 213 (4th Cir. 2013). Summary judgment

is only appropriate if “the movant shows that there is no genuine dispute as to any

material fact and that the movant is entitled to judgment as a matter of law.” Bauer, 812

F.3d at 347 (citing Fed. R. Civ. P. 56(a)). We also review de novo a district court’s

determination that a defendant is entitled to qualified immunity. See Adams v. Ferguson,

884 F.3d 219, 226 (4th Cir. 2018). Lastly, in addressing Williamson’s claims, we are

obliged to liberally construe the allegations of his pro se verified Complaint.         See

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       11
          As explained above, Williamson initially pursued his appeal against Stirling,
Charlton, Carroll, Miller, Hammack, Rogers, and Eastridge. During the appeal, however,
he has dismissed Hammack, Rogers, and Eastridge.


                                            22
                                           III.

       This appeal implicates important questions concerning the treatment of pretrial

detainees, particularly with respect to their placement and holding in solitary

confinement. Before we can address those questions, however, we must resolve two

threshold issues: whether we possess appellate jurisdiction and whether Williamson’s

§ 1983 claims for due process violations are moot.

                                            A.

       The jurisdiction of a court of appeals is generally limited to the review of final

decisions made by the district courts, within the meaning of 28 U.S.C. § 1291, and to the

review of certain interlocutory orders, as provided for in 28 U.S.C. § 1292. See Goode v.

Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015). Because this appeal

does not fall under any of the narrow categories identified in § 1292, we must assess

whether the district court rendered a final decision within the meaning of § 1291.

       This jurisdictional issue arises for the most part from the fact that two defendant

officials — newly named in Williamson’s second amended complaint — were initially

dismissed without prejudice. Generally, a plaintiff “may not appeal the dismissal of his

complaint without prejudice unless the grounds for dismissal clearly indicate that no

amendment in the complaint could cure the defects in the plaintiff’s case.” Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993)

(internal quotation marks omitted).     The controlling question is simply whether a

dismissal without prejudice nevertheless “end[s] the litigation on the merits and leave[s]

nothing for the court to do but execute the judgment.” Goode, 807 F.3d at 623 (internal

                                            23
quotation marks omitted). To answer that question, we are entitled to consider whether

the court “merely dismiss[ed] the complaint,” or instead “dismissed the action in its

entirety.” Chao v. Rivendell Woods, Inc., 415 F.3d 342, 345 (4th Cir. 2005); see also

Goode, 807 F.3d at 624. Lastly, an order is generally not a final decision until the court

“has resolved all claims as to all parties.” Porter, 803 F.3d at 696.

       The procedural circumstances of this litigation — although unusual — show that

the Amended Judgment of July 20, 2017, constitutes an appealable final decision. On the

one hand, a dismissal without prejudice “for failure to plead sufficient facts” generally is

not deemed to be final. See Goode, 807 F.3d at 624. That said, the “specific facts of the

case” suggest that, in this situation, the court dismissed Williamson’s lawsuit “in its

entirety.” See Chao, 415 F.3d at 345. Importantly, as related in the Amended Final

Order, the district court was acting “in aid of” Williamson’s appeal, recognizing an

exception to our assumption of jurisdiction upon the filing of a notice of appeal. See

Amended Final Order 2.

       Regardless of such legal distinctions, however, we need not predicate appellate

jurisdiction solely on the finality of the Amended Judgment at the time it was entered. In

appropriate “procedural circumstances,” we can and will take “a practical approach to

finality.” See Equip. Fin. Grp., Inc. v. Traverse Comp. Brokers, 973 F.2d 345, 347 (4th

Cir. 1992). As our distinguished former colleague Judge Sprouse carefully explained, the

doctrine of “cumulative finality” authorizes us to exercise appellate jurisdiction where all

claims as to all parties are disposed of while the appeal is pending, and where the district

court could have certified the challenged order for immediate appeal pursuant to Federal

                                             24
Rule of Civil Procedure 54(b). See id. at 345-47; see also Houck v. Substitute Tr. Servs.,

Inc., 791 F.3d 473, 479 (4th Cir. 2015). Those conditions are satisfied here. 12 The

district court could have certified its Summary Judgment Order for immediate appeal

under Rule 54(b), and Williamson has now dismissed Rogers and Eastridge with

prejudice.   Thus, all of Williamson’s claims in the district court have been finally

resolved. In these circumstances, the doctrine of cumulative finality applies, and we

possess § 1291 jurisdiction in this appeal. See Houck, 791 F.3d at 479.

                                           B.

      Turning to the second threshold issue, the defendants contend on appeal that

Williamson’s § 1983 due process claims are now moot because the relief he sought in his

pro se complaints is no longer available. Because “we do not have jurisdiction over a

case if an actual controversy does not exist at the time of appeal,” we are obliged to

resolve the defendants’ mootness contention before assessing the merits of Williamson’s

claims. See Cent. Radio Co. v. City of Norfolk, 811 F.3d 625, 631 (4th Cir. 2016).

      According to the defendants — as explained in their initial appellate brief —

Williamson’s pro se Complaint sought only punitive damages and injunctive relief. The

      12
           To amplify our discussion somewhat, the operative documents concerning
appellate jurisdiction are most likely Williamson’s second notice of appeal (filed on July
19, 2017), and the district court’s Amended Judgment (entered on July 20, 2017).
Williamson actually filed three notices of appeal. The first was from the Summary
Judgment Order and was voluntarily dismissed. The second and operative notice was
filed prematurely. His third and final notice was filed after the Amended Judgment.
Williamson’s second notice of appeal was timely and, to the extent it was premature — in
that it preceded the final decision — it is “treated as filed on the date of and after the
entry” of the final decision of July 20, 2017. See Fed. R. App. P. 4(a)(2).


                                           25
defendants then emphasize that punitive damages are unavailable when compensatory

damages are neither sought nor awarded. And although Williamson sought injunctive

relief to secure his release from SCDC custody, the defendants argue, he has now been

released from such custody. Because the defendants’ contention of mootness construes

Williamson’s lawsuit too narrowly and the doctrine of mootness too broadly, their

mootness contention fails.

       First, the defendants misapprehend Williamson’s requests for relief. Williamson’s

pro se Complaint seeks any “additional relief this court deems just, proper, equitable.”

Complaint ¶ 57.    And it is fundamental that a pro se complaint must be “liberally

construed.”   Erickson, 551 U.S. at 94.       Applying this principle to the Complaint,

Williamson therein seeks all appropriate relief that is available. Because he alleges actual

injuries — i.e., deterioration of his mental health — such relief could readily extend to

compensatory as well as nominal damages. See Int’l Ground Transp. v. Mayor & City

Council of Ocean City, Md., 475 F.3d 214, 218, 221 (4th Cir. 2007) (affirming award of

compensatory damages for substantive due process violation where plaintiff proved

actual injury); Burt v. Abel, 585 F.2d 613, 616 (4th Cir. 1978) (per curiam) (explaining

that, to recover more than nominal damages on procedural due process claim, plaintiff

must identify “some independent compensable harm”).            Thus, Williamson’s broad

requests for just, proper, and equitable relief — construed in the proper light —

encompass compensatory and nominal damages, and also could permit the recovery of

punitive damages. Put simply, Williamson may yet obtain some of the relief he seeks,

and his claims are therefore not moot. See Knox v. Serv. Emps. Int’l Union, Local 1000,

                                            26
567 U.S. 298, 307 (2012) (“A case becomes moot only when it is impossible for a court

to grant any effectual relief whatever to the prevailing party.”).



                                             IV.

                                             A.

       Having resolved the threshold procedural and jurisdictional questions, we turn to

the summary judgment awards made to defendants Stirling, Charlton, Carroll, and Miller

on the Fourteenth Amendment due process claims. 13 Before delving into the specific

inquiries that apply to Williamson’s substantive and procedural due process claims,

however, we address the contention of the four remaining officials in the appeal that they

are not personally responsible for any constitutional deprivations. Although the district

court did not reach the personal responsibility issue, we are entitled to affirm on any

ground apparent from the record. See United States v. Smith, 395 F.3d 516, 519 (4th Cir.

2005). In that regard, we are satisfied that Williamson has sufficiently shown — for

summary judgment purposes — that Director Stirling and Sheriff Carroll were personally

responsible for his solitary confinement. On the other hand, we will affirm the summary

judgment awards made to Detention Center administrator Charlton and to Deputy




       13
         As explained above, the Summary Judgment Order awarded summary judgment
to five defendants, that is, Stirling, Charlton, Carroll, Miller, and Hammack. Because
Williamson dismissed Hammack during the appeal, we address only the summary
judgment awards made to the remaining four officials.


                                             27
Solicitor Miller because Williamson has not sufficiently shown their personal

involvement therein.

      Section 1983 authorizes a plaintiff to sue for an alleged deprivation of a federal

constitutional right by an official acting “under color of” state law. See Philips v. Pitt

Cty. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (quoting 42 U.S.C. § 1983). To

establish personal liability under § 1983, however, the plaintiff must “affirmatively

show[] that the official charged acted personally in the deprivation of the plaintiff’s

rights.” Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (internal quotation marks

omitted).   That is, the official’s “own individual actions” must have “violated the

Constitution.” See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Importantly, mere

knowledge of such a deprivation does not suffice. Wright, 766 F.2d at 850.

      Director Stirling and Sheriff Carroll played key roles in securing and maintaining

Williamson’s confinement under the safekeeper program. Their involvement began with

Barnwell County’s initial application for Williamson’s transfer to safekeeper status in

November 2013 and continued through the renewals of that status for three-and-a-half

years. Throughout that period, Stirling and Carroll authorized and secured Williamson’s

safekeeper status by seeking and recommending approval by the Governor of the relevant

safekeeping orders. See Executive Order §§ 2, 5; J.A. 311-13, 547-63, 608. Thus,

Williamson has sufficiently demonstrated Director Stirling’s and Sheriff Carroll’s




                                           28
personal involvement in his extended period of solitary confinement and the related

events underlying his § 1983 due process claims. See Wright, 766 F.2d at 850. 14

       By contrast, Williamson has failed to demonstrate that Charlton and Miller were

personally involved in any deprivations of his due process rights. Charlton is the jail

administrator for Barnwell County. See J.A. 55. She signed off on the handling of

Williamson’s infractions while he was in Barnwell County’s custody. See id. at 47-51.

Williamson alleges that Charlton, along with Sheriff Carroll, failed to provide

Williamson with notice or a hearing regarding his transfer from Barnwell County custody

to safekeeper status. Id. at 70. We are unable to infer, however, that this allegation is

based on any personal knowledge by Williamson of the Detention Center’s hierarchy or

divisions of responsibility.   As a result, we are unable to accept that allegation as

probative evidence. See Williams, 952 F.2d at 823. On the other hand, Charlton has

personally attested that she had “no involvement in the request or execution of placing”

Williamson in SCDC custody as a safekeeper. See J.A. 271. And there is no evidence to

contradict her sworn statement. Williamson thus falls short of establishing Charlton’s

personal involvement in the alleged due process violations and his claims against her

must be rejected.



       14
         The four defendants summarily contend that, because the Governor is the final
decisionmaker under the safekeeper statute, no other county or state official can be
“personally responsible” for a pretrial detainee’s transfer to safekeeper status. See Br. of
Appellees 26-28. The defendants, however, have not produced any legal authority
supporting that proposition.


                                            29
       The issue of Deputy Solicitor Miller’s personal involvement in the due process

violations presents a closer question. Miller knew of Williamson’s problematic conduct

on November 22, 2013, but the record fails to show that he sought or secured

Williamson’s transfer to safekeeper status. See J.A. 200-01. Miller participated in

Williamson’s initial safekeeper application in three minor ways. Acting on a request, he

prepared an order for Judge Early. Miller later discovered, however, that the order was

not required for the safekeeper application, and it “was never acted upon or served on”

any relevant party. Id. at 201. Miller also served a copy of the safekeeping application

on Williamson’s defense counsel. And the record suggests that Miller helped deliver

some of Williamson’s paperwork to the SCDC officials. See id. at 201, 214-25. On this

record, those events are insufficient to show that Miller was personally involved in any

due process deprivations. In these circumstances, no reasonable trier of fact could find

that Miller’s “own individual actions” violated the Constitution. See Iqbal, 556 U.S. at

676.

       Accordingly, defendants Charlton and Miller were entitled to summary judgment

on each of the due process claims because they lacked sufficient personal involvement in

the alleged constitutional deprivations. We will therefore affirm the summary judgment

awards made to them by the district court.

                                             B.

       We now turn to Williamson’s substantive and procedural due process claims

against Director Stirling and Sheriff Carroll.    Although the Complaint alleges both

substantive and procedural due process violations, the Magistrate Report and the district

                                             30
court failed to properly distinguish and analyze those claims. That error compels us to

vacate the summary judgment awards made to Stirling and Carroll. In that regard, we

will identify the distinct inquiries that govern Williamson’s claims — as a pretrial

detainee — for substantive and procedural due process violations.

                                              1.

       Williamson filed the Complaint while representing himself pro se. As a result, we

are obliged to construe its allegations liberally and with the intent of doing justice. See

Erickson, 551 U.S. at 94 (citing Fed. R. Civ. P. 8). Viewed in that light, Williamson has

alleged substantive and procedural due process claims that arise from his three-and-a-half

years of solitary confinement.

       The portion of the Complaint titled “Legal Claims” invokes the term “substantive

due process” and alleges that Williamson was unconstitutionally punished, in

contravention of Bell v. Wolfish, 441 U.S. 520 (1979).           See Complaint ¶¶ 38, 42.

Evaluating those allegations in context, the Complaint sufficiently states a substantive

due process claim. The Complaint also identifies two “liberty interest[s]” that were

allegedly violated, and it asserts that Williamson “should have been given a trial type

hearing” before being transferred to safekeeper status.        See id. ¶¶ 38-42.    Liberally

construed, those contentions and the related allegations are sufficient to also state a viable

procedural due process claim.

       We are therefore satisfied that the Complaint alleges substantive and procedural

due process claims arising from Williamson’s solitary confinement as a safekeeper. In

the district court, however, neither the parties nor the court differentiated those claims.

                                             31
The Magistrate Report impliedly considered both claims, but failed to explicitly

distinguish them. See Magistrate Report 5-9. And neither that Report nor the Summary

Judgment Order properly applied the legal principles that control substantive and

procedural due process claims being pursued by a pretrial detainee. As explained below,

the court thus erred in awarding summary judgment to Director Stirling and Sheriff

Carroll on the ground that they had not contravened Williamson’s due process rights.

                                            2.

                                            a.

      Put most simply, it is settled that pretrial detainees possess a constitutional right

“to be free from punishment.” See Bell v. Wolfish, 441 U.S. 520, 535 (1979). That right

— as to state detainees — derives from the Due Process Clause of the Fourteenth

Amendment, which protects such detainees from punishment “prior to an adjudication of

guilt in accordance with due process of law.” See id. & n.16. 15 The courts of appeals

have applied this settled principle to substantive and procedural due process claims

pursued by pretrial detainees. See, e.g., Dilworth v. Adams, 841 F.3d 246, 251-53 (4th

      15
          The Supreme Court’s Bell decision assessed the claims of pretrial detainees in
the federal system and thus applied the Fifth Amendment’s Due Process Clause, which
prohibits the federal government from depriving any person of “life, liberty, or property,
without due process of law.” See U.S. Const. amend. V; see also Bell, 441 U.S. at 523.
The Court recognized, however, that those very principles also apply to state pretrial
detainees by way of the Fourteenth Amendment, which provides that no “State [shall]
deprive any person of life, liberty, or property, without due process of law.” See U.S.
Const. amend. XIV, § 1; see also Bell, 441 U.S. at 535 n.16; City of Revere v. Mass. Gen.
Hosp., 463 U.S. 239, 244 (1983); Slade v. Hampton Roads Reg’l Jail, 407 F.3d 243, 250
(4th Cir. 2005) (applying due process principles of Bell to state pretrial detainees under
Fourteenth Amendment).


                                           32
Cir. 2016) (applying Bell to pretrial detainee’s procedural due process claim); Ford v.

Bender, 768 F.3d 15, 24-27 (1st Cir. 2014) (distinguishing types of due process claims);

Slade v. Hampton Roads Reg’l Jail, 407 F.3d 243, 250 (4th Cir. 2005) (assessing pretrial

detainee’s substantive due process claim under Bell principles). 16

       Typically, a substantive due process claim pursued by a pretrial detainee

challenges the general conditions of confinement or the treatment of all detainees in a

specific facility.   See, e.g., Slade, 407 F.3d at 250 (evaluating pretrial detainee’s

substantive due process claim challenging jail upkeep fees under Due Process Clause and

Bell); Martin v. Gentile, 849 F.2d 863, 870 (4th Cir. 1988) (assessing pretrial detainee’s

conditions of confinement claim under Due Process Clause and Bell). Such substantive

due process claims advance a central purpose of Bell: to ensure that pretrial detainees are

not punished before they have been found guilty. See Bell, 441 U.S. at 535, 539; see also

Sandin v. Conner, 515 U.S. 472, 484 (1995) (emphasizing Bell’s concern that pretrial

detainee could not be punished “for the crime for which he was indicted via

preconviction holding conditions”). The controlling inquiry for such a claim is whether

the conditions imposed on the pretrial detainee constitute “punishment.” See Bell, 441

       16
          The Bell decision did not expressly identify a pretrial detainee’s right to be free
from punishment as a fundamental right implicating substantive due process or as a
liberty interest triggering procedural protections. The Court therein sought to prevent
punishment “without due process,” and also categorically barred the punishment of
pretrial detainees. Compare 441 U.S. 520, 535 & n.17, with id. at 537. Thereafter, in
United States v. Salerno, the Court confirmed that Bell had advanced a substantive due
process right. See 481 U.S. 739, 746, 749 (1987). The federal appellate courts —
including this Court — have sustained both types of due process claims on the basis of
Bell. See, e.g., Ford, 768 F.3d at 24.


                                             33
U.S. at 535-39; Martin, 849 F.2d at 870. In order to prevail on a substantive due process

claim, the pretrial detainee must show that a particular restriction was either:

“(1) imposed with an expressed intent to punish or (2) not reasonably related to a

legitimate nonpunitive governmental objective.” See Slade, 407 F.3d at 251.

       A pretrial detainee challenging individually-imposed restrictions — as opposed to

shared conditions of confinement — is entitled to pursue a procedural due process claim.

See, e.g., Dilworth, 841 F.3d at 250-52.        In Bell, the Supreme Court distinguished

between “punitive measures that may not constitutionally be imposed prior to a

determination of guilt and regulatory restraints that may.” See 441 U.S. at 537. Such

“regulatory restraints” include administrative and disciplinary measures used by

responsible jail officials “to maintain security and order” in detention facilities. See id. at

540. Accordingly, jail officials are entitled to discipline pretrial detainees for infractions

committed in custody and to impose restrictions for administrative purposes without

running afoul of Bell. See, e.g., Mitchell v. Dupnik, 75 F.3d 517, 524 (9th Cir. 1996)

(explaining that jail may discipline pretrial detainee to “preserv[e] ‘internal order and

discipline’”) (quoting Bell, 441 U.S. at 546).         That said, such administrative and

disciplinary measures also implicate a pretrial detainee’s liberty interest in remaining free

from punishment. See Dilworth, 841 F.3d at 251; Surprenant v. Rivas, 424 F.3d 5, 17

(1st Cir. 2005). Thus, proportional restrictions imposed on a pretrial detainee for a

permissible purpose can trigger due process protections, pursuant to Bell and the Due

Process Clause. See Dilworth, 841 F.3d at 252; see also Jacoby v. Baldwin County, 835

F.3d 1338, 1347-48 (11th Cir. 2016) (collecting decisions).

                                              34
       The level of procedural due process to which a pretrial detainee is entitled in a

particular situation, however, depends on context. More specifically, a pretrial detainee’s

procedural protections vary according to whether a restriction was imposed for

disciplinary or administrative purposes. If the restriction imposed by jail officials is a

disciplinary one — arising from a pretrial detainee’s misconduct in custody — the

detainee is entitled to notice of the alleged misconduct, a hearing, and a written

explanation of the resulting decision. See Dilworth, 841 F.3d at 252-54 (recognizing that

pretrial detainees are “entitled under Bell to procedural due process in connection with

any ‘punishment’ imposed” by detention facility, including notice and hearing).

       If, however, a restriction imposed by the jail officials is for administrative

purposes — which include managerial and security needs — the level of process to which

the pretrial detainee is entitled is diminished. In those situations, the courts of appeals

have generally concluded that some level of process must be afforded to the pretrial

detainee, even if the process is provided after the restriction has been imposed. See

Dilworth, 841 F.3d at 255 (explaining that jail may take “immediate preventative action”

for security reasons but process must subsequently be provided). 17


       17
          Most of our sister circuits that have addressed administrative restrictions by jail
officials have concluded that some level of due process is owed to a pretrial detainee who
is subjected to such restrictions. See Miller v. Dobier, 634 F.3d 412, 415 (7th Cir. 2011)
(observing that administrative restrictions on pretrial detainee would trigger procedural
protections if resulting conditions constitute “an actionable incremental deprivation of
liberty”); Stevenson v. Carroll, 495 F.3d 62, 70 (3d Cir. 2007) (ruling that pretrial
detainees transferred to more restrictive facility are entitled to explanation and
“opportunity to respond”) (citing Hewitt v. Helms, 459 U.S. 460 (1983)); Benjamin v.
Fraser, 264 F.3d 175, 188 (2d Cir. 2001) (affirming decision requiring ex post facto
(Continued)
                                             35
       As a general proposition, such individualized restrictions — whether disciplinary

or administrative — implicate procedural due process concerns. In some circumstances,

however, the treatment of a pretrial detainee can be so disproportionate, gratuitous, or

arbitrary that it becomes a categorically prohibited punishment that will sustain a

substantive due process claim. See Surprenant, 424 F.3d at 13 (1st Cir. 2005) (“An

arbitrary, or disproportionate sanction, or one that furthers no legitimate penological

objective, constitutes punishment (and, thus, is proscribed by the Fourteenth

Amendment).”) (citing Bell, 441 U.S. at 538-39); Robles v. Prince George’s County, 302

F.3d 262, 269 (4th Cir. 2002) (applying Bell’s substantive due process analysis to

maltreatment of detainee during custody transfer).       Thus, although jail officials are

entitled to impose discipline and promote internal security by placing restrictions on

pretrial detainees, such measures must yet be rationally related to a legitimate

governmental purpose, regardless of the procedural protections provided. See Bell, 441

U.S. at 539; Surprenant, 424 F.3d at 13. 18




procedural protections when jail placed security restrictions on pretrial detainees). But
see Martucci v. Johnson, 944 F.2d 291, 294 (6th Cir. 1991) (deciding that pretrial
detainee lacks liberty interest in type of confinement, and ruling that administrative
segregation for eight days to foil escape attempt failed to trigger procedural protections).
       18
            The key difference between permissible “disciplinary” restrictions and
unconstitutional “punishment” is that the former are intended to advance — and are
reasonably related to — “the effective management of the detention facility.” See Bell,
441 U.S. at 540. Thus, disciplinary measures based on a pretrial detainee’s misconduct in
custody and proportional thereto are not “punishment” within the meaning of Bell and
therefore are not unconstitutional. See id. If, however, such measures are excessive or
arbitrary, they may constitute prohibited punishment. See id.; see also Surprenant, 424
(Continued)
                                              36
                                             b.

       Importantly, an additional legal principle governs the treatment of pretrial

detainees by jail officials: such detainees possess at least the same rights as convicted

prisoners. See Bell, 441 U.S. at 545 (“A fortiori, pretrial detainees, who have not been

convicted of any crimes, retain at least those constitutional rights that we have held are

enjoyed by convicted prisoners.”). This settled tenet provides further guidance to jail

officials concerning the procedural rights of pretrial detainees, because the rights

accorded convicted prisoners provide a floor for detainee rights. The Supreme Court’s

decision in Wolff v. McDonnell in 1974 recognized that convicted prisoners subject to

disciplinary deprivations of liberty or property interests are entitled to notice, a hearing

(which may involve witnesses and documentary evidence), and an explanation of the

resulting decision. See 418 U.S. 539, 557-58, 563-65 (1974). Consequently, a jail

official that seeks to discipline a pretrial detainee must provide the detainee with at least

the procedural protections required by the Wolff decision. See Dilworth, 841 F.3d at 254.

       A similar — but less demanding — standard governs the imposition of

administrative restrictions on convicted prisoners. As the Supreme Court ruled in Hewitt

v. Helms in 1983, if a sentenced prisoner has a viable liberty interest, he must be afforded

some minimal procedural protections before being subjected to more restrictive



F.3d at 13. “Punishment” also encompasses “purposeless” restrictions “inflicted on
detainees qua detainees.” See Bell, 441 U.S. at 539. That second aspect of “punishment”
allows detainees to challenge shared conditions of confinement that are not “reasonably
related” to a permissible government objective. See id.; Slade, 407 F.3d at 251.


                                             37
conditions of confinement for administrative purposes. See 459 U.S. at 474, 476; see

also Baker v. Lyles, 904 F.2d 925, 930 (4th Cir. 1990) (observing that administrative

segregation requires “limited due process”). That rule extends to the placement of such a

prisoner in “administrative segregation,” a term that generally refers to solitary

confinement. See Hewitt, 459 U.S. at 465, 467 & n.4; see also Davis v. Ayala, 135 S. Ct.

2187, 2208 (2015) (Kennedy, J., concurring) (explaining that “administrative

segregation” is “better known” as “solitary confinement”). In such situations, the Hewitt

decision requires that prison officials provide a convicted prisoner “some notice of the

charges against him and an opportunity to present his views” to the deciding official,

although that opportunity may be provided after the fact. See 459 U.S. at 476. Prisoners

are also entitled to periodic review of their confinement to ensure that administrative

segregation is not “used as a pretext for indefinite confinement.” Id. at 477 n.9. Those

principles — as enunciated by the Supreme Court — provide a floor for the rights of

pretrial detainees such as Williamson. See Bell, 441 U.S. at 545. That is, a pretrial

detainee with a liberty interest in avoiding administrative restrictions is entitled to at least

the Hewitt level of procedural protections. See id.; Stevenson, 495 F.3d at 70; Benjamin,

264 F.3d at 190.

       Although the Hewitt principles provide a floor for the rights of pretrial detainees,

the precise level of process that is due in a given situation also depends on a balancing of

interests, consistent with the test identified by the Court in Mathews v. Eldridge, 424 U.S.

319 (1976). See Incumaa v. Stirling, 791 F.3d 517, 533 (4th Cir. 2015) (assessing level

of process provided to administratively segregated prisoner for compliance with Hewitt

                                              38
and Mathews) (citing Wilkinson v. Austin, 545 U.S. 209, 228-29 (2005)). Pursuant to the

Mathews principles, a reviewing court must weigh the private interests impacted by an

official action; the risk of “an erroneous deprivation of such interest through the

procedures used, and the probable value, if any,” of additional safeguards; plus the

Government’s opposing interests. 424 U.S. at 335. Thus, a court evaluating a pretrial

detainee’s procedural due process claim concerning an administrative restriction must

decide whether the procedures provided to the detainee comply with Hewitt and satisfy

the Mathews test. See Incumaa, 791 F.3d at 535. With those settled principles in mind,

we turn to the merits of Williamson’s due process claims against Director Stirling and

Sheriff Carroll.

                                            C.

       The district court — adopting the Magistrate Report — awarded Director Stirling

and Sheriff Carroll summary judgment on the grounds that Williamson could not prove

his due process claims and that, if he could, they were nevertheless entitled to qualified

immunity. In making those determinations, however, the court did not correctly analyze

the due process claims or view the record in the proper light.

       Courts are obliged to view the evidence in the light most favorable to the

nonmoving party when awarding summary judgment and in conducting a qualified

immunity analysis. See Meyers v. Baltimore County, 713 F.3d 723, 730 (4th Cir. 2013).

A proper analysis of Williamson’s due process claims reveals genuine issues of material

fact that undermine the summary judgment awards made to Director Stirling and Sheriff

Carroll. Because those factual questions also impact whether Stirling and Carroll are

                                            39
entitled to qualified immunity, we will first evaluate the due process claims. See, e.g.,

Vathekan v. Prince George’s County, 154 F.3d 173, 179-80 (4th Cir. 1998) (explaining

that “summary judgment on qualified immunity grounds is improper” if there “remains

any material factual dispute regarding the actual conduct of the defendants” and affecting

applicability of immunity award) (internal quotation marks omitted). We will then assess

whether the district court nevertheless properly awarded Stirling and Carroll qualified

immunity on the ground that a reasonable official would not have known that his actions

contravened clearly established constitutional principles at the time of the challenged

conduct.   See Meyers, 713 F.3d at 730-31, 734 (assessing whether officer merited

qualified immunity award if disputed facts were resolved in plaintiff’s favor).

                                            1.

       To properly assess Williamson’s substantive due process claim, we must

determine whether he has been punished in contravention of Bell and the Due Process

Clause. In making that assessment, we accept the evidence in the light most favorable to

him. See Glynn, 710 F.3d at 213. More specifically, we must determine whether the

evidence shows that Williamson’s pretrial detention in solitary confinement for three-

and-a-half years was punitive, and thus unconstitutional.        Because Williamson has

demonstrated a genuine issue of material fact in that regard, his substantive due process

claim must be resolved by a jury of his peers.

       As previously explained, to prevail on a substantive due process claim, a pretrial

detainee must show unconstitutional punishment by proving that the challenged

conditions were either “(1) imposed with an expressed intent to punish or (2) not

                                            40
reasonably related to a legitimate nonpunitive governmental objective, in which case an

intent to punish may be inferred.” Slade, 407 F.3d at 251 (quoting Martin, 849 F.2d at

870). Thus, absent an explicit intention to punish a pretrial detainee, we must evaluate

the evidence and ascertain the relationship between the actions taken against the detainee

and the custodian’s supporting rationale. See id. That inquiry turns on whether the

actions taken may validly be attributed to an alternative, nonpunitive rationale, and

whether they appear “excessive in relation to the alternative purpose assigned.” Robles,

302 F.3d at 269 (quoting Bell, 441 U.S. at 538).

       Williamson does not argue that the record proves an express punitive intent as to

Stirling and Carroll. He instead contends that the punitive nature of his extended period

of solitary confinement is readily inferred and that a jury would so find. Specifically, he

argues that his conditions of confinement were not reasonably related to any legitimate,

nonpunitive governmental objective and were patently excessive in light of the

perpetrators’ only stated purpose — preventing Williamson from carrying out the threats

made in his 2013 letter. Williamson argues that, in these circumstances, he has shown a

genuine issue of material fact on the substantive due process claim as to whether he was

being punished, and that summary judgment was thus not warranted. Director Stirling

and Sheriff Carroll respond by arguing that protecting the targets of Williamson’s threats

constituted a legitimate, nonpunitive basis for his prolonged conditions of solitary

confinement.

      After considering those contentions, the Magistrate Report accepted the

defendants’ asserted purpose for Williamson’s three-and-a-half years of solitary

                                            41
confinement as “an unrefuted nonpunitive government objective that precludes a

reasonable inference of punitive intent.”    See Magistrate Report 6.      That uncritical

acceptance of the defendants’ only justification for such a prolonged period of solitary

confinement failed to evaluate the relationship between the supporting rationale and the

conditions imposed. A court weighing a pretrial detainee’s substantive due process claim

must meaningfully consider whether the conditions of confinement were “reasonably

related” to the stated objective, or whether they were “excessive” in relation thereto. See

Bell, 441 U.S. at 537-39, 539 n.20; Slade, 407 F.3d at 251. Additionally, a court sitting

in summary judgment must always accept the facts in the light most favorable to the

nonmoving party. See Glynn, 710 F.3d at 213.

       According meaningful consideration to the inquiries identified by the Supreme

Court in Bell, and accepting the facts in the proper light, Williamson has shown that a

genuine issue of material fact exists as to whether his treatment as a pretrial safekeeper

actually amounted to punishment that was unconstitutional under Bell. More specifically,

the evidence would support a jury finding that his extended period of solitary

confinement was not attributable to a nonpunitive rationale, or that it was excessive in

relation to that purpose. See Robles, 302 F.3d at 269.

      Most strikingly, Williamson was placed in solitary confinement — restricted to his

cell twenty-three hours a day, with minimal access to books, phones, or any human

contact — for more than three years, because of a single incident of unrealized and

unrepeated threats. A reasonable jury could readily find such a response to be excessive

— and thus punitive — in relation to the State’s interest in preventing Williamson from

                                            42
carrying out the threats. See Covino v. Vt. Dep’t of Corr., 933 F.2d 128, 130 (2d Cir.

1991) (remanding to assess whether nine-month administrative detention violated due

process and observing that such duration “smacks of punishment”). And there is no

evidence that Williamson actually sought to carry out his threats, or that he ever repeated

them. In such circumstances, a security justification for placing Williamson in solitary

confinement for three-and-a-half years is difficult to discern. See Bell, 441 U.S. at 538-

39; Robles, 302 F.3d at 269-70 (ruling that tying detainee to pole in parking lot served no

purpose in custody transfer and therefore constituted punishment).

       Director Stirling and Sheriff Carroll admit that Williamson’s continuing

safekeeper status was predicated solely on his November 2013 letter. And the record

shows no additional infractions or threats during the time Williamson was in SCDC

custody. A jury could decide that this lack of subsequent misconduct undermines the

proffered rationale for Williamson’s period of solitary confinement for two good reasons.

First, it would support a jury finding that three-and-a-half years of solitary confinement

was excessive for an isolated incident, and was therefore punitive within the meaning of

Bell. Second, Williamson’s good behavior casts substantial doubt on the propriety of the

renewals of his safekeeper status. Pursuant to the Executive Order, such safekeeper

orders could only be renewed “upon a showing of good cause and/or no material change

in circumstances.” Although an improved disciplinary record could obviously be a

material change in circumstances, it was not a change that was ever considered.

       The record fails to shed any further light on the decisionmaking process

underlying the multitude of renewals of Williamson’s safekeeper status.           Although

                                            43
Sheriff Carroll may have offered Director Stirling some asserted “good cause” for

Williamson’s continued detention — as required by the Executive Order — the district

court lacked documentation to support Stirling’s renewal recommendations.                And

Stirling’s memoranda — at least those of record — were perfunctory, containing the

same boilerplate language over three-and-a-half years. See, e.g., J.A. 552, 556. None

even mentions Williamson’s improved disciplinary record.

       Nor did Director Stirling ever address Williamson’s worsening mental health

symptoms — a striking omission in view of the exclusion of mentally-ill pretrial

detainees from South Carolina’s safekeeper program.             Put simply, the fact that

Williamson’s safekeeper status and his solitary confinement conditions remained

unchanged, despite demonstrable differences in his circumstances, leads to an inference

of rote renewals.    Such “rubber-stamp[ing]” not only ignores the mandates of the

Executive Order, it constitutes compelling evidence of “arbitrary decisionmaking.” See

Incumaa, 791 F.3d at 534. Such flawed decisions, in turn, would undermine the claim

that Williamson’s prolonged conditions of solitary confinement were “reasonably”

related to some supporting rationale. See Robles, 302 F.3d at 269; see also Surprenant,

424 F.3d at 13.

       Finally, the fact that no other discipline was ever imposed for Williamson’s

actions in November 2013 provides compelling support for a finding that his safekeeper

status was actually punishment for those actions. See Magluta v. Samples, 375 F.3d

1269, 1275 (11th Cir. 2004) (explaining that allegations of retaliatory intent on part of jail

officials justified inference that detainee’s placement in solitary confinement was

                                             44
punitive).   In these circumstances, Williamson has presented sufficient evidence to

undermine the rationale relied on for his prolonged conditions of solitary confinement.

And that evidence creates issues of material fact as to the purpose and proportionality of

such confinement.

       Seeking to avoid this problem on appeal, Director Stirling and Sheriff Carroll

argue that the Bell inquiry (whether the conditions of confinement were reasonably

related to a nonpunitive purpose) applies only to Williamson’s initial transfer to

safekeeper status in November 2013. That is, they urge us to examine only whether

Williamson’s initial designation as a safekeeper was reasonably related to the security

concerns raised by his threatening letter. Stirling and Carroll thus contend that the

conditions of solitary confinement reimposed on Williamson approximately thirteen

times for three-and-a-half years should be disregarded.      That constrained approach,

however, is not required by logic or precedent.

       The Bell decision explicitly instructs the courts facing such issues to ask whether

“the conditions and restrictions” placed on pretrial detainees “amount to punishment.”

See 441 U.S. at 536-37. Bell also requires those courts to weigh the proportionality of

those conditions and to assess whether they constitute “an affirmative disability or

restraint,” whether they have “historically been regarded as a punishment,” or whether

they promote “the traditional aims of punishment — retribution and deterrence.” Id. at

538. Importantly, the Bell Court expressly considered, inter alia, the duration of the

punitive conditions.    Id. at 543.    Thus, Bell’s analysis broadly encompasses the

circumstances of all restraints placed on a pretrial detainee, not merely the decision to

                                            45
impose them. And the courts of appeals have consistently adhered to Bell’s guidance.

See Dilworth, 841 F.3d at 253 (4th Cir. 2016) (invoking duration of solitary

confinement); Hubbard v. Taylor, 399 F.3d 150, 159-60 (3d Cir. 2005) (evaluating

“totality of circumstances” in assessing whether pretrial conditions amounted to

punishment); Lock v. Jenkins, 641 F.2d 488, 491-94 (7th Cir. 1981) (assessing

cumulatively conditions of confinement imposed on pretrial “safekeepers,” including

duration); Campbell v. Cauthron, 623 F.2d 503, 507 (8th Cir. 1980) (evaluating

conditions imposed on pretrial detainees and period of time during which they were

confined).   As the logic of Bell demonstrates, the district court should also have

emphasized the prolonged duration of Williamson’s solitary confinement — constituting

fifteen percent of his lifetime — in evaluating the “particular restrictions and conditions

accompanying [his] pretrial detention.” See Bell, 441 U.S. at 538.

       In sum, viewing the evidence in the proper light and making reasonable inferences

favorable to Williamson, he has demonstrated that the summary judgment awards to

Stirling and Carroll were not warranted as to his substantive due process claim. More

specifically, he has presented evidence on which a reasonable factfinder could conclude

that his three-and-a-half years of solitary confinement were so excessive relative to his

infractions — and the defendants so arbitrary in their actions — that Williamson suffered

unconstitutional punishment in violation of his substantive due process rights. 19


       19
         The defendants have submitted supplemental authorities and argued that
Williamson’s guilty plea in Barnwell County in early 2018 constitutes a bar to any claim
that he was punished without due process. Those authorities, however, are not
(Continued)
                                             46
                                              2.

       Turning to Williamson’s procedural due process claim, we must decide whether

his detention in solitary confinement as a safekeeper “implicated a liberty interest

triggering procedural due process requirements; and, if so, whether the procedures”

afforded him “satisfied those requirements.” See Dilworth, 841 F.3d at 250-51. The

answers to those inquiries depend on the nature and purpose of the solitary confinement,

namely, whether it was “disciplinary” or “administrative.”           In either circumstance,

however, we are satisfied that Williamson’s pretrial detention in solitary confinement

implicated a liberty interest that entitled him to a level of procedural protections.

                                              a.

       We have recently recognized that pretrial detainees “retain a liberty interest in

freedom from ‘punishment,’” so that “discrete ‘punitive measures’ imposed during

pretrial detention intrude on a protected liberty interest.” See Dilworth, 841 F.3d at 251

(quoting Bell, 441 U.S. at 535-37); see also Martin, 849 F.2d at 870 (explaining that Bell

and Due Process Clause protect pretrial detainees from “any form of ‘punishment’”).

That principle extends to disciplinary measures stemming from a pretrial detainee’s

misconduct while in custody. See Dilworth, 841 F.3d at 253. That is, although such

disciplinary measures are not necessarily “punishment” within the meaning of Bell —

insofar as they may be reasonably related to “the effective management” of the jail —




controlling and are legally and factually inapposite.             We therefore reject that
supplemental contention.

                                              47
such measures nevertheless implicate a pretrial detainee’s liberty interest in remaining

free from punishment and thus trigger procedural protections. See Bell, 441 U.S. at 540;

Dilworth, 841 F.3d at 253. 20

       In short, although jail officials are entitled to place restrictions on pretrial

detainees for misconduct committed during their detention, those regulatory types of

discipline nevertheless intrude on the detainee’s liberty interest in remaining free from

punishment. Accordingly, a pretrial detainee may not be disciplined in the absence of

some level of due process. See Bell, 441 U.S. at 535; Dilworth, 841 F.3d at 251, 252. To

determine whether a particular restriction is disciplinary — rather than administrative —

the courts again consult the framework of Bell, which guides that inquiry for procedural

as well as substantive due process claims. Such courts must ask whether the restriction is

expressly punitive, or whether a punitive intent may be inferred because the restriction is




       20
          Every court of appeals that has considered whether pretrial detainees possess a
liberty interest in being free from punishment has agreed that they do. Those circuits
have further ruled that such a liberty interest triggers procedural protections for pretrial
detainees who are subjected to disciplinary measures. See Jacoby, 835 F.3d at 1349
(11th Cir. 2016) (collecting decisions and concluding that “Bell creates a [procedural]
due process right for pretrial detainees who are subject to punishment”); Stevenson, 495
F.3d at 69-71 (3d Cir. 2007) (discussing pretrial detainees’ liberty interest in being free
from punishment); Surprenant, 424 F.3d at 16-17 (1st Cir. 2005) (ruling that pretrial
detainees “have a liberty interest in avoiding punishment,” which “derives from the
Constitution itself”); Benjamin, 264 F.3d at 188-90 (2d Cir. 2001) (deciding that security
measures “tantamount to punishment” implicate liberty interest); Rapier v. Harris, 172
F.3d 999, 1005 (7th Cir. 1999) (explaining that punishment of pretrial detainees triggers
“procedural protections”); Mitchell, 75 F.3d at 524 (9th Cir. 1996) (concluding that
pretrial detainees retain “liberty interest in not being punished without due process”).


                                            48
not reasonably related to a legitimate, nonpunitive purpose. See Dilworth, 841 F.3d at

252-53 (invoking Bell to analyze the nature of detainee’s placement in segregation). 21

        As explained heretofore, a triable issue is presented here concerning whether

Williamson’s prolonged placement in solitary confinement constituted punishment under

Bell.   That issue also bears on whether Williamson’s extended period of solitary

confinement was “disciplinary” — rather than “administrative” — and thus whether it

intruded on his liberty interest in remaining free from punishment. See Dilworth, 841

F.3d at 253. Such disciplinary measures trigger the procedural protections recognized in

the Court’s 1974 Wolff v. McDonnell decision: that is, notice, a hearing, and a written

explanation of the resulting decision. See id. (citing Wolff, 418 U.S. at 557-58, 563-65).

Accordingly, if Williamson’s conditions of solitary confinement were imposed for a

disciplinary purpose, the responsible officials intruded on his liberty interest in being free




        21
           The other courts of appeals to have addressed the distinction between
“disciplinary” and “administrative” measures imposed on pretrial detainees have likewise
consulted Bell. See Jacoby, 835 F.3d at 1348 n.5 (“As with a substantive due process
claim, whether a condition of pretrial detention amounts to punishment turns on whether
the condition is imposed for the purpose of punishment” or is “incident to some
legitimate government purpose”) (internal quotation marks omitted); Stevenson, 495 F.3d
at 69 (acknowledging that “allegations of punishment” may be “coextensive with the
allegations that form the basis for the procedural due process claim”); Benjamin, 264
F.3d at 188-90 (applying Bell’s indicators of punishment in ascertaining level of process
to be accorded pretrial detainees); Fuentes v. Wagner, 206 F.3d 335, 341-42 (3d Cir.
2000) (assessing procedural due process claim by determining whether pretrial detainee
was punished within meaning of Bell); Rapier, 172 F.3d at 1005 (invoking Bell to
distinguish between disciplinary and administrative measures taken against pretrial
detainees).


                                             49
from punishment. In that event, Williamson was owed the level of process established by

Wolff.

                                             b.

         If, on the other hand, Williamson was in solitary confinement for more than three

years for “administrative” reasons, the question is whether, as a pretrial detainee, he

nevertheless possessed a liberty interest in avoiding “administrative segregation.” As

explained below, Williamson possessed such a liberty interest.

         This issue is somewhat complex and our sister circuits seem to have approached it

from different perspectives. Some circuits have ruled that pretrial detainees possess a

liberty interest in being free from indefinite or prolonged administrative segregation. See

Miller, 634 F.3d at 415 (7th Cir. 2011) (concluding that pretrial detainees cannot be held

in indefinite administrative segregation absent procedural safeguards); Stevenson, 495

F.3d at 69 (3d Cir. 2007) (determining that pretrial detainees “have a liberty interest in

not being detained indefinitely” in restrictive facilities “without explanation or review”).

Another group of circuits has suggested that the liberty interest identified in Bell —

remaining free from punishment — triggers some minimal procedural protections for

administrative actions that further restrict a pretrial detainee’s liberty. See Benjamin, 264

F.3d at 190 (2d Cir. 2001) (explaining that “administrative” restraints trigger procedural

protections); Mitchell, 75 F.3d at 524 (9th Cir. 1996) (suggesting that pretrial detainees

merit hearings before “they are restrained for reasons other than to assure their

appearance at trial”); see also Martinez, 977 F.2d at 423 (8th Cir. 1992) (preserving

pretrial detainee’s procedural due process claim because administrative segregation “is

                                             50
punishment”). A third group of the courts of appeals — addressing short-term periods of

confinement — have concluded that pretrial detainees do not have a liberty interest in

avoiding limited administrative restrictions. See Hall v. Ramsey County, 801 F.3d 912,

920 (8th Cir. 2015) (discerning no liberty interest in avoiding two-hour seclusion); Higgs

v. Carver, 286 F.3d 437, 438 (7th Cir. 2002) (identifying no liberty interest in avoiding

thirty-four-day administrative detention); Martucci, 944 F.2d at 294 (6th Cir. 1991)

(concluding that state law created no liberty interest in avoiding eight-day detention to

foil escape attempt).

          We are satisfied, however, to rely on the Bell decision and the Supreme Court’s

subsequent rulings explaining the level of process owed to convicted prisoners. As

explained heretofore, the rights accorded convicted prisoners provide a floor for detainee

rights.    See Bell, 441 U.S. at 545.    And Supreme Court precedent establishes that

convicted prisoners possess some procedural due process rights with respect to

administrative segregation. In 1983 in Hewitt v. Helms, the Court explained that — if a

convicted prisoner has demonstrated a viable liberty interest — he merits “some notice of

the charges against him and an opportunity to present his views” regarding his

administrative segregation. See 459 U.S. at 467-68. The opportunity to present his views

can be provided after the detention begins, but must take place “within a reasonable

time.” See Hewitt, 459 U.S. at 477. Prisoners must also receive periodic reviews of their

detentions to ensure that administrative segregation is not “used as a pretext for indefinite

[solitary] confinement.” Id. at 477 n.9. Moreover, those periodic reviews must be

meaningful enough to take into account the “facts relating to a particular prisoner.” Id.

                                             51
       The procedural protections afforded convicted prisoners inform the minimum

standards for procedures that accompany the administrative segregation of pretrial

detainees. See Bell, 441 U.S. at 545. Although the Hewitt decision conditioned those

protections on the prisoner’s ability to show a liberty interest, that principle does not pose

an obstacle to pretrial detainees such as Williamson. As Hewitt made clear, a prisoner’s

conviction and subsequent incarceration deprive him of all but “the most basic liberty

interests.” See 459 U.S. 467; see also Sandin, 515 U.S. at 485 (emphasizing that “lawful

incarceration” incurs “withdrawal or limitation” of many constitutional rights). That

surrender of rights led the Court to rule that a convicted prisoner does not have a liberty

interest in avoiding restrictive conditions unless the circumstances represent an “atypical

and significant hardship on the inmate in relation to the ordinary incidents of prison life.”

See Sandin, 515 U.S. at 484; see also Wilkinson, 545 U.S. at 223-24.

       Such a rationale for limitations on prisoner rights, however, does not apply to a

pretrial detainee such as Williamson. See Dilworth, 841 F.3d at 251-52. Our Court and

every circuit to assess the question has rejected the application of Sandin’s “atypical and

significant hardship” test to pretrial detainees, whom Sandin itself distinguished from

convicted prisoners.    See Sandin, 515 U.S. at 484; Jacoby, 835 F.3d at 1347-48

(collecting decisions); Dilworth, 841 F.3d at 251-52.

       On the other hand, it is clear that a pretrial detainee must yield some of his rights

in order for the authorities to effectively manage detention facilities. See Bell, 441 U.S.

at 540.   Prior to conviction, however, a pretrial detainee’s liberty interests do not

categorically yield to the managerial interest of the jail authorities. The Bell decision

                                             52
even acknowledged the “operational concerns” that inhere in the effective administration

of jails, but Justice Rehnquist, in his majority opinion, did not suggest that those concerns

should necessarily prevail over a detainee’s liberty interests. Id. at 539-40. We are

therefore satisfied that a pretrial detainee — such as Williamson — has a liberty interest

in avoiding the harsh conditions of solitary confinement, and that a detainee confined for

administrative purposes is entitled to at least the procedural protections mandated by

Hewitt.

       Over many years, going back to the nineteenth century, our society has learned

much about the physical and mental health impacts of solitary confinement. See Davis,

135 S. Ct. at 2208-10 (Kennedy, J., concurring); see generally Br. of Amicus Curiae.

Imposing such significant hardships on individuals not yet adjudged guilty of an offense

without any procedural protections offends the principles that are “implicit in the word

‘liberty.’” See Wilkinson, 545 U.S. at 221. In order to ensure that solitary confinement is

not imposed on a pretrial detainee as punishment, in contravention of Bell — or

indefinitely, in contravention of the accumulated precedents — we require that such

detainees be accorded some level of due process, consistent with the protections specified

in Hewitt. 22 Absent a right to such process, administrative segregation could become “a

pretext” — as may have occurred here. See Hewitt, 459 U.S. at 477 n.9.


       22
          The principle that pretrial detainees and prisoners may not be indefinitely
detained in administrative segregation absent meaningful procedural protections is well-
supported by the relevant precedent. See Wilkinson, 545 U.S. at 224; Hewitt, 459 U.S. at
477 n.9; Incumaa, 791 F.3d at 530-31; Wilkerson v. Goodwin, 774 F.3d 845, 856-57 (5th
Cir. 2014); Miller, 634 F.3d at 415; Stevenson, 495 F.3d at 69.


                                             53
       Lastly, according the minimal protections outlined in Hewitt to pretrial detainees

will not adversely impact the orderly administration of detention facilities. As we have

recognized, correctional officers are entitled to take “immediate preventative action to

segregate a detainee” for security reasons, or pending a disciplinary hearing. Dilworth,

841 F.3d at 255 (citing Hewitt, 459 U.S. at 463-65, 473-74).         Such officials must,

however — consistent with Hewitt — provide the pretrial detainee with at least an

“informal, nonadversary review of the information” supporting segregation, including

submissions from the detainee, “within a reasonable time after confining him to

administrative segregation.” Hewitt, 459 U.S. at 472. 23 We are satisfied that such

procedures strike an appropriate balance between the pretrial detainee’s interests,

governmental interests, and the value of procedural safeguards. See id. at 473 (citing

Mathews, 424 U.S. at 335); see also Incumaa, 791 F.3d at 533-34.

                                              c.

       A determination as to whether Director Stirling and Sheriff Carroll actually

contravened Williamson’s substantive and procedural due process rights must await

potential discovery and trial in the district court. As we recognize today, however,

Williamson is entitled to a trial on his due process claims.


       23
         Because the Hewitt decision only requires that review of a pretrial detainee’s
administrative restrictions be provided “within a reasonable time,” a temporary restriction
could be of such short duration that the detainee is released before a review can be
conducted. See Hewitt, 459 U.S. at 472; see also, e.g., Hall, 801 F.3d at 920 (ruling that
no procedural protections were required in connection with two-hour seclusion). We are
not, however, called upon to determine the contours of such an exception.


                                             54
       With regard to his substantive due process claim, the evidence creates a genuine

issue of material fact as to whether Williamson’s prolonged period in solitary

confinement constituted punishment under Bell. The resolution of that issue turns on the

inquiry outlined in Bell, that is, whether Williamson’s time in solitary confinement was

rationally related to a legitimate, nonpunitive government purpose, or whether it was

excessive in relation thereto.     See Bell, 441 U.S. at 537-39.      Such a rational and

proportionate relationship does not exist if Williamson’s conditions of confinement were

“arbitrary or purposeless.” Id. at 539. 24

       On his procedural due process claim, Williamson similarly has a triable issue

concerning the purpose of his solitary confinement. Specifically, a jury must determine

whether that confinement was disciplinary or administrative. That determination will

delineate whether Williamson was owed the Wolff level of process generally applicable to

disciplinary measures, or — at minimum — the Hewitt level of process that provides the

floor for procedures that accompany a pretrial detainee’s administrative segregation. The

Bell inquiry — whether the conditions imposed on a pretrial detainee are rationally and

proportionally related to a nonpunitive purpose — should also guide this determination.

       24
          We observe that Bell identifies several additional factors that might indicate that
a condition or restriction imposed on a pretrial detainee amounts to punishment, and
which could provide guidance for a jury. In support of the inquiry examining the
relationship between the condition imposed and its purported rationale, the Bell Court
considered, inter alia: whether the conditions constituted “an affirmative disability or
restraint,” whether they have “historically been regarded as a punishment,” whether they
promote “the traditional aims of punishment,” such as retribution and deterrence, and the
conditions of detention viewed as a whole, including the duration for which they were
imposed. See 441 U.S. at 536-38, 543.


                                             55
See, e.g., Stevenson, 495 F.3d at 69; Rapier, 172 F.3d at 1005. 25 We leave to the remand

proceedings the determination of whether the level of process that Williamson was

provided satisfies the Mathews principles and, as applicable, the minimum procedural

protections established by Wolff or Hewitt. See Incumaa, 791 F.3d at 535.

                                             3.

       As the foregoing discussion demonstrates, Williamson may be able to prove to a

jury that Director Stirling and Sheriff Carroll violated his substantive and procedural due

process rights. That ruling, however, does not entirely resolve this appeal. Stirling and

Carroll are entitled to qualified immunity from the trial itself and from liability on those

claims if — as the district court ruled — “a reasonable person in [the defendants’]

position could have failed to appreciate that his conduct would violate [Williamson’s]

rights.” See Meyers, 713 F.3d at 734 (internal quotation marks omitted).


       25
           As explained herein, Bell established the relevant inquiry for identifying
“punitive” actions that contravene the substantive due process rights of pretrial detainees.
It also guides the distinction between “disciplinary” and “administrative” actions taken
against such detainees for purposes of procedural due process. Accordingly, where — as
here — the allegations underlying the due process claims are “coextensive,” a
determination that a restriction is “punitive” may also confirm that the restriction was
“disciplinary.” See Stevenson, 495 F.3d at 69. Nevertheless, we recognize that the two
claims are distinct, and preserve the possibility that, for example, a jail official might
have provided sufficient process in connection with a disciplinary measure to avoid
liability on a procedural due process claim, while the discipline itself was so excessive or
arbitrary that the detainee could yet prevail on a substantive due process claim. See
Surprenant, 424 F.3d at 13. Importantly, the Bell factors could also show that a
restriction imposed on a pretrial detainee was “disciplinary” but — if it was reasonably
related and proportional to the detainee’s misconduct during detention — that restriction
would not be “punitive” for purposes of a substantive due process claim. See Bell, 441
U.S. at 540.


                                            56
       An award of qualified immunity protects a government official from civil liability

and suit “insofar as [his] conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.”            Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). To overcome a defendant’s claim of qualified

immunity, the court must determine: “(1) that the official violated a statutory or

constitutional right, and (2) that the right was clearly established at the time of the

challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (internal quotation

marks omitted). Pursuant to the Supreme Court’s explanation in Pearson v. Callahan,

those inquiries need not be addressed in sequence; instead, courts are entitled to “exercise

their sound discretion” and decide which issue to first address. See 555 U.S. 223, 236

(2009). The defendant official is entitled to qualified immunity if either prong is not

satisfied. See id. at 244-45; Meyers, 713 F.3d at 731.

       The foregoing analysis of whether Director Stirling and Sheriff Carroll are entitled

to summary judgment on Williamson’s due process claims significantly answers the first

prong of the qualified immunity analysis, in that it identifies the potential constitutional

violations.   In light of the legal and factual issues presented by the first qualified

immunity prong — whether a constitutional right was violated — we have exercised our

“sound discretion” and assessed that prong in our summary judgment analysis. See

Pearson, 555 U.S. at 236. That determination, however, does not resolve the qualified

immunity issue. That is, Director Stirling and Sheriff Carroll are yet entitled to qualified

immunity if, under the second prong of the applicable test, Williamson’s due process

rights were not “clearly established at the time of the challenged conduct.” See al-Kidd,

                                            57
563 U.S. at 735; see also Pearson, 555 U.S. at 245. In making its qualified immunity

rulings, the district court relied solely on the clearly established prong, deciding that

Williamson’s due process rights were not clearly established, and thus awarded qualified

immunity to Stirling and Carroll. We must determine whether the court was correct on

that issue, which we review de novo. See Adams, 884 F.3d at 226.

       Under our precedent, clearly established law encompasses “not only ‘specifically

adjudicated rights,’ but also ‘those manifestly included within more general applications

of the core constitutional principles invoked.’” Booker v. S.C. Dep’t of Corr., 855 F.3d

533, 538 (4th Cir. 2017) (quoting Wall v. Wade, 741 F.3d 492, 502-03 (4th Cir. 2014)

(quoting Pritchett v. Alford, 973 F.2d 307, 314 (4th Cir. 1992))). Public officials “‘can

still be on notice that their conduct violates established law even in novel factual

circumstances,’ so long as the law provided ‘fair warning’” that their conduct was

wrongful. Id. (quoting Hope v. Pelzer, 536 U.S. 730, 741 (2002)). “[O]rdinarily” we

“need not look any further” than our own decisions and those of the Supreme Court. Id.

In some circumstances, however, we can examine rulings of “the highest court of the

state in which the case arose.” Id. And in the absence of any such authorities, “we may

look to a consensus of cases of persuasive authority from other jurisdictions.”         Id.

(internal quotation marks omitted).

                                            a.

      With respect to Williamson’s substantive due process claim, it is clear that

Director Stirling and Sheriff Carroll are not entitled to qualified immunity. It has been

clearly established since at least 1979 that pretrial detainees are not to be punished. See

                                            58
Bell, 441 U.S. at 535, 539; Robles, 302 F.3d at 269. If a jury finds that Williamson’s

prolonged conditions of solitary confinement constituted punishment within the meaning

of Bell, Stirling and Carroll have violated that substantive due process right. The district

court will therefore have erred, and qualified immunity was inappropriately awarded on

that claim. See Meyers, 713 F.3d at 731.

                                               b.

       Turning to Williamson’s procedural due process claim, we must again distinguish

between claims arising from disciplinary sanctions and claims arising from administrative

restrictions. That distinction also turns on the nature of Williamson’s confinement, that

is, the issue of whether his confinement was “disciplinary” or “administrative.” If the

law regarding the level of process owed to pretrial detainees was not clearly established

as to either situation, Director Stirling and Sheriff Carroll would yet be entitled to

qualified immunity on Williamson’s procedural due process claim. See Pearson, 555

U.S. at 244-45; Meyers, 713 F.3d at 731. Accordingly, we must assess whether, at the

time of the defendants’ conduct, the law was clearly established on the level of process

owed to a pretrial detainee who was subjected to disciplinary restrictions, or, in the

alternative, to administrative restrictions.

                                               (1)

       If Williamson’s prolonged conditions of solitary confinement were imposed as a

disciplinary measure, it was clearly established that he was entitled to the notice and

hearing mandated by the Court’s 1974 decision in Wolff. We explicitly ruled as much

two years ago in Dilworth (during Williamson’s solitary confinement). But we need not

                                               59
have spoken to the precise issue presented if the law already provided “fair warning” that

the challenged conduct was unconstitutional. See Booker, 855 F.3d at 538 (quoting

Hope, 536 U.S. at 741).

       With respect to disciplinary restrictions, by November 2013, Williamson’s right to

the procedural protections of Wolff was “manifestly included within more general

applications of the core constitutional principles” at stake. See id. Specifically, the Wolff

level of process owed to prisoners — notice, a hearing, and a written decision —

provided a floor for the procedural rights due to Williamson as a pretrial detainee, as

specified in the Bell decision. Moreover, every court of appeals to address the question

had ruled that pretrial detainees are entitled to the Wolff level of process in connection

with disciplinary restrictions.    See Stevenson, 495 F.3d at 70-71 (3d Cir. 2007)

(confirming that pretrial detainees subject to disciplinary restrictions are entitled to Wolff

procedures); Surprenant, 424 F.3d at 17 (1st Cir. 2005) (same); Benjamin, 264 F.3d at

190 (2d Cir. 2001) (same); Rapier, 172 F.3d at 1005-06 (7th Cir. 1999) (same); Mitchell,

75 F.3d at 524-25 (9th Cir. 1996) (same). Those decisions show a clear consensus of

persuasive authority applying the rule derived from Wolff and Bell. See Booker, 855 F.3d

at 538.   In short, when Williamson was placed in safekeeper status in 2013, no

“reasonable official” could have believed that a pretrial detainee could be disciplined

absent the level of due process required by Wolff. See al-Kidd, 563 U.S. at 741.

                                             (2)

       If Williamson’s prolonged period of solitary confinement was of an administrative

nature, a separate question arises as to whether the level of process to which he was

                                             60
entitled was clearly established during such confinement. The combined force of Bell

and Hewitt strongly suggests, however, that pretrial detainees subjected to administrative

segregation merited at least the minimal level of process established by Hewitt in 1983.

Moreover, in 2005, the Supreme Court ruled in its Wilkinson decision that convicted

prisoners possessed a liberty interest in avoiding administrative assignment to a state

“supermax” prison, based in part on the extreme isolation imposed on inmates in such a

facility, under conditions that resemble Williamson’s experience in several ways. See

545 U.S. at 223-24.      That said, a pretrial detainee’s liberty interest in avoiding

administrative segregation — clearly defined today — conceivably remained within the

realm of reasonable debate in 2013, given the lack of direct rulings on the issue, the

somewhat conditional terms of the Hewitt decision, and the distinct factors at play in the

Wilkinson decision. See al-Kidd, 563 U.S. at 741. 26

      Nevertheless, in our Incumaa decision in July 2015, Judge Thacker carefully

explained that convicted prisoners possess a liberty interest in avoiding solitary

confinement under conditions similar to those imposed on Williamson, even when those

conditions are imposed for security reasons.           See 791 F.3d at 532 (assessing

circumstances of prisoner’s solitary confinement and ruling that he possessed “a liberty


      26
          Although Wilkinson is an important precedent in the body of law providing the
defendants with fair notice of their due process obligations to pretrial detainees, that
decision alone was not sufficient notice to bar the defendants’ claims of qualified
immunity. Put succinctly, the Wilkinson Court applied a cumulative approach that relied
on factors not present here, such as the parole implications of assignment to a supermax
facility. See 545 U.S. at 224.


                                           61
interest in avoiding solitary confinement in security detention”).          Like Williamson,

Incumaa was confined to his prison cell for nearly every hour of every day and deprived

of reading materials and most human contact. See id. at 531. The Incumaa record was

also fuzzy as to whether the prisoner was accorded an opportunity to secure his release

from those conditions (Incumaa had been confined for twenty years, rather than three).

Id. at 519, 532. Our panel ruled that Incumaa had “demonstrated a liberty interest in

avoiding solitary confinement in security detention.” Id. A triable issue was therefore

presented as to whether the defendants had provided Incumaa with a sufficient level of

process, as the record was “bereft of any evidence” that Incumaa “ever received

meaningful review,” which would fall “short of satisfying Hewitt.” Id. at 533. Because

convicted prisoners such as Incumaa possess those procedural protections, Williamson, as

a pretrial detainee, is also entitled to them. See Bell, 441 U.S. at 545.

       Thus, the Incumaa decision gave clear notice to jail officials in 2015 that a long-

term detention in solitary confinement — even when imposed for security reasons —

justifies some level of procedural protection. Nevertheless, Williamson’s circumstances

went unchanged for twenty-two months after the Incumaa decision. The responsible

officials — Director Stirling and Sheriff Carroll — could not be entitled to qualified

immunity on the procedural due process claim during the nearly two-year period in which

they ignored that controlling precedent.       Accordingly, after the July 2015 Incumaa

decision, Stirling and Carroll are not entitled to qualified immunity from trial or liability

with respect to any renewals of Williamson’s solitary confinement conditions if they

failed to provide him with the level of process that would at least satisfy Hewitt. See

                                              62
Wilkerson, 774 F.3d at 857-58 (assessing prolonged detention and denying qualified

immunity for decisions made after rulings that gave defendants fair notice that such

detention triggered procedural protections); West v. Murphy, 771 F.3d 209, 214 (4th Cir.

2014) (emphasizing that “notice” is central focus in determining whether law was

“clearly established”); Kinney v. Weaver, 367 F.3d 337, 354-55 (5th Cir. 2004) (ruling

that officers could be liable for claims arising from acts “after the illegality of [the

defendants’] actions [had] become clear”).

                                             (3)

      Because the legal principles controlling the level of process owed to pretrial

detainees were — but for a narrow exception — clearly established at the time of the

defendants’ relevant conduct, Stirling and Carroll are not presently entitled to qualified

immunity on Williamson’s procedural due process claim. By way of further explanation,

however, Director Stirling and Sherriff Carroll could be entitled to qualified immunity

with respect to liability for a procedural due process violation — if Williamson’s

confinement was “administrative” in nature — between November 2013 and July 2015.

Whether that discrete exception might apply to liability depends on what a jury may find

regarding the nature of Williamson’s solitary confinement during that period, that is,

whether it was disciplinary or administrative. We therefore leave further analysis of that

question for the remand proceedings. See Willingham v. Crooke, 412 F.3d 553, 560 (4th

Cir. 2005) (recognizing that trial court may submit factual questions to jury bearing on

qualified immunity issues and thereafter determine applicability of such immunity).



                                             63
       We will therefore vacate the awards of qualified immunity made by the district

court to Director Stirling and Sheriff Carroll on the procedural due process claim. We

leave to the jury and the district court the issue of whether Williamson’s solitary

confinement was disciplinary or administrative.         We also leave for the remand

proceedings the determination of whether the level of process accorded to Williamson

satisfies the legal requirements applicable to his procedural due process claim.



                                            V.

       Pursuant to the foregoing, we affirm the summary judgment awards made by the

district court to defendants Charlton and Miller. On the other hand, we vacate the

summary judgment awards made to defendants Stirling and Carroll, and we remand as to

those defendants for such other and further proceedings as may be appropriate.


                                                               AFFIRMED IN PART,
                                                  VACATED IN PART, AND REMANDED




                                            64